Citation Nr: 1102689	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the disability 
ratings for right shoulder and left shoulder disabilities, from 
10 percent to 20 percent, effective November 5, 1996.  The 
Veteran testified before the Board in January 2001 and April 
2008.  

In a June 2003 decision, the Board denied increased ratings for 
right shoulder and left shoulder disabilities.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
September 2004 Order of the Court remanded the claims for 
readjudication in accordance with the Joint Motion for Remand.  
The Board remanded the claims in March 2005 in compliance with 
the September 2004 Order.  The Board also remanded the claims for 
further development in March 2001, May 2007, December 2007, and 
August 2008.      

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by no 
more than limitation of motion at shoulder level with pain and 
tenderness and infrequent recurrent episodes of dislocation of 
the scapulohumeral joint with guarding of movement only at the 
shoulder level.  There is no evidence of ankylosis, fibrous 
union, nonunion, loss of head of humerus, or malunion of the 
humerus with marked deformity.  There is X-ray evidence of 
arthritis.    

2.  The Veteran's left shoulder disability is manifested by no 
more than limitation of motion at shoulder level with pain and 
tenderness and infrequent recurrent episodes of dislocation of 
the scapulohumeral joint with guarding of movement only at the 
shoulder level.  There is no evidence of ankylosis, fibrous 
union, nonunion, or loss of head of humerus.  There is X-ray 
evidence of arthritis.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5200, 5201, 5202, 5203 (2010).   

2.  The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5200, 5201, 5202, 5203 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In correspondence dated in July 2005, March 2006, and September 
2008, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.



Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.    38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in determining 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f)  pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would 
not be compensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  The criteria for rating traumatic 
arthritis direct that the evaluation of arthritis be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Note 1.  In this case, although there is X-ray evidence of 
arthritis in the bilateral shoulders, the Veteran is already in 
receipt of ratings in excess of 10 percent under a limitation of 
motion code for all periods of time since the claims for 
increased rating were filed, and the criteria listed under 
Diagnostic Code 5003 cannot serve as a basis for an increased 
rating for the right shoulder and left shoulder disabilities.  
The Board will therefore discuss the applicability of the other 
regulatory criteria.

Service treatment records and VA examinations show that the 
Veteran is right-handed.  Therefore, his right shoulder and arm 
will be evaluated under the criteria for the dominant or major 
arm categories while his left shoulder and arm will be evaluated 
under the criteria for the nondominant or minor arm categories.  
38 C.F.R. § 4.69 (2010).

With regard to the Veteran's right and left shoulder 
disabilities, the Veteran has not been shown to have ankylosis of 
the scapulohumeral articulation.  Thus, the criteria pertaining 
to this disability are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2010).

Normal forward flexion of the shoulder is from zero to 180 
degrees, normal abduction is from zero to 180 degrees, and normal 
internal and external rotation is from zero to 90 degrees.  
Forward flexion and abduction to 90 degrees amounts to "shoulder 
level."  38 C.F.R. § 4.71, Plate I (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).  

The Veteran has been awarded 20 percent disability ratings for 
his right shoulder and left shoulder disabilities on the basis of 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010), which provides 
for limitation of motion of the arm.  The regulatory criteria in 
Diagnostic Code 5202 for other impairment of the humerus, and the 
regulatory criteria in Diagnostic Code 5203 for impairment of the 
clavicle or scapula, are also potentially applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, 5203 (2010).

Post-service VA and private medical records dated from October 
1996 to October 2009 show that the Veteran received intermittent 
treatment for degenerative joint disease of the bilateral 
shoulders, chronic shoulder dislocations greater in the left side 
than right side, and Hill-Sachs deformity in the bilateral 
shoulders.  The Veteran suffered from such symptoms as chronic 
bilateral shoulder pain, shoulder instability, limited range of 
shoulder motion, and recurrent shoulder dislocations.  

In an April 1997 private medical report, the Veteran was found to 
have active forward elevation of both shoulders to 90 degrees 
with uncontrollable trembling.  The Veteran refused to allow the 
physician to attempt any passive forward elevation because he 
felt that his shoulders would fall out if he persisted in this 
endeavor.  The physician noted that when the Veteran was in the 
supine position, he was able to elevate his arms to above the 
level of the shoulder at approximately 140 degrees before he 
began trembling.  The Veteran was diagnosed with chronic 
bilateral shoulder instability.   

On VA examination in April 1997, the Veteran reported that he 
suffered from several dislocations of the bilateral shoulders 
during his period of service and that he underwent right shoulder 
surgery in 1972 and left shoulder surgery later on.  He stated 
that wires were placed in his right shoulder that were never 
removed.  He complained of currently experiencing such severe 
shoulder pain that he could not do anything with such pain.  He 
maintained that the orthopedic surgeon cut important shoulder 
tendons, which is why his shoulders continued to dislocate.  He 
also reported that he had been told by other orthopedic surgeons 
that further surgery would be of no benefit to him.  The examiner 
noted that it was difficult to get the Veteran to stay with his 
story and that some of it was associated with rather 
inappropriate smiling and facial grimaces.  The examiner also 
observed that the Veteran was claiming that his right shoulder 
pains radiated into his chest and sometimes down into the right 
thigh and leg.  The Veteran was also stating that he might have 
chest pain from the shoulder pain that lasted as long as 4 days.  

Examination revealed that any attempt to passively move the 
Veteran's shoulders into any range of motion caused 
hyperventilation, twitching spasms, and rigidity of the upper and 
lower arms that caused shaking.  When the Veteran was asked to 
passively put his arms through the range of motion that he was 
able to, there was 45 degrees extension bilaterally.  There was a 
little less than 90 degrees flexion and abduction, at which point 
the Veteran held the elbows in about 80 degrees of flexion, and 
the muscles of the upper arm and shoulder began voluntary 
spasmodic twitching.  The examiner noted, however, that the 
Veteran would rub his right shoulder with his left hand, which 
would bring his left shoulder into some degree of adduction and 
internal rotation.  When the examiner asked the Veteran to place 
his hand behind his back, he was able to do so with pain, 
twitching, and rigidity.  The examiner estimated that internal 
rotation was less than 70 degrees but stated that he was unable 
to test this actively.  The shoulders were tender to palpation, 
and the examiner could not localize a point of tenderness.  An 
MRI of the shoulders was consistent with impingement or chronic 
dislocation in the left shoulder, and there seemed to be some 
metal in the right shoulder.  An x-ray of the bilateral shoulders 
indicated minor sclerosis and cystic areas in the humeral head 
near the greater tubercle that could represent some stress 
reaction.  The examiner's impression was that when the Veteran's 
attention was distracted, there was more movement in his 
shoulders than he allowed others to understand.  The examiner 
concluded that there was no current dislocation but that there 
was a history consistent with recurrent shoulder dislocations.  
He also noted that the Veteran had poor function of the shoulders 
and strongly suspected that there was a psychological overlay to 
the whole problem.  He opined that the Veteran could well have 
somatic delusions sometimes seen in schizophrenia.  

A September 1997 MRI of the bilateral shoulders indicated 
bilateral subcortical cystic changes at the humeral heads more 
prominent on the left where posterolateral flattening suggested a 
Hill-Sachs impaction deformity, susceptibility artifacts from 
previous bilateral anterior shoulder surgery, poor visualization 
of the anterior glenoid labrum, no definite rotator cuff tear, 
slight beak on the anterior inferior margin of the acromion, and 
small amount of fluid at the right biceps long head tendon 
sheath.  

At an April 1999 Social Security examination, the Veteran had 
some difficulty in pulling his shirt over his head because he 
could not lift his arms above 90 degrees.  He had to take his 
shirt off with the right arm first and then slide it off of the 
left arm without raising it over 45 or 50 degrees.  Examination 
revealed equal biceps and forearm measurements bilaterally and 
small deltoids on both shoulders.  Gross observation of the 
bilateral shoulders compared quite satisfactorily.  The left 
shoulder had an anterior scar about 5 or 6 centimeters in length.  
The left shoulder was tender, and the Veteran refused to raise it 
over 50 degrees from the side of his body.  Rotation and any 
quick motion of the left shoulder actively or passively seemed to 
be painful.  The examiner actively moved the Veteran's left 
shoulder, but the Veteran seemed hesitant about doing so because 
he thought that if the shoulder were raised too high, it might 
come out of place.  The Veteran's right shoulder had more freedom 
of motion, and the Veteran could raise his right shoulder above 
90 degrees protectedly.  Internal and external rotation of the 
right shoulder was done without any gross pain or limitation of 
motion.  The right shoulder moved much more relaxed and free of 
spasm.  Palpation of the right shoulder was not tender, and the 
muscles could be palpated without any subjective evidence of 
pain.  X-rays of the bilateral shoulders revealed Hill-Sachs 
deformities greater in the left shoulder than in the right 
shoulder.  The left shoulder also did not sit in the glenoid as 
firmly as the right shoulder.  The examiner diagnosed the Veteran 
with bilateral operations on the shoulders for recurrent 
dislocation with some residual discomfort in the left shoulder 
and some limitation of motion.  The right shoulder was considered 
to be a satisfactory result for recurrent dislocation, but the 
left shoulder was found to have enough arthritis to produce pain 
and limited motion at the present time.      

On VA examination in September 2002, the Veteran complained of 
persistent bilateral shoulder pain and recurrent shoulder 
dislocations.  He denied any weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.  Examination revealed 
vertical surgical scars over the anterior shoulders bilaterally.  
There was no swelling or deformity.  Range of motion testing in 
the right shoulder indicated 90 degrees flexion, 50 degrees 
extension, 90 degrees abduction, and 30 degrees adduction.  At 0 
degrees, there was 60 degrees external and internal rotation.  At 
90 degrees, there was 80 degrees external rotation and 60 degrees 
internal rotation.  Range of motion testing in the left shoulder 
indicated 90 degrees flexion, 30 degrees extension, 65 degrees 
abduction, and 30 degrees adduction.  At 0 degrees, there was 50 
degrees external rotation and 75 degrees internal rotation.  At 
90 degrees, there was 55 degrees external rotation and 60 degrees 
internal rotation.  X-rays of the bilateral shoulders were within 
normal limits.  The examiner diagnosed the Veteran with 
persistent bilateral shoulder pain, status post stack repair for 
bilateral shoulder dislocations.   

On VA examination in August 2005, the Veteran reported constant 
severe, aching pain in the bilateral shoulders that was 8 to 9 in 
intensity and went up over the shoulders to encompass the neck 
and head.  He denied paresthesias and paresis in the right 
shoulder.  However, he stated that the left shoulder pain 
included the entire left side of the body and extremities and 
that he had numbness in the entire left arm.  The Veteran denied 
any locking, swelling, redness, heat, weakness, fatigue, lack of 
endurance, or stiffness.  He complained that his shoulders would 
slip when he lay on them or while sleeping.  The examiner noted 
that it sounded like the shoulders would sublux without 
dislocating.  The Veteran maintained that due to shoulder pain, 
he was unable to perform any repetitive activity.  

Examination revealed bilateral surgical scars on the anterior 
aspect of the shoulders that looked good.  There was no 
acromioclavicular tenderness, tenderness about the shoulder 
joint, or effusions.  When the Veteran stated that he had 
dislocated the shoulder, the examiner was unable to appreciate 
this.  The shoulders were leveled bilaterally at rest and general 
coordination throughout observation had been excellent.  Range of 
motion testing showed 90 degrees flexion and abduction 
bilaterally and 45 degrees internal and external rotation 
bilaterally.  The Veteran complained of severe pain throughout 
movement with ratcheting of the arms and extreme difficulty.  
Repetition of motion was unable to be performed due to the 
Veteran's pain complaints and general fatigue.  The examiner 
found that it would be impossible to assess functional ability 
during flare-ups.  After the shoulder examination, the Veteran's 
entire body was jumping and twisting, and he was also anxious and 
hyperventilating.  The Veteran explained that this was his heart 
condition.  June 2003 MRIs of the bilateral shoulders revealed 
mild diffuse tendinosis of the supraspinatus tendons, mild 
degenerative changes of the acromioclavicular joint of the right 
shoulder, mild laterally downward sloping acromial process in the 
right shoulder, and irregularity of the greater tuberosity of the 
right shoulder.  The diagnoses were bilateral supraspinatus 
syndrome with mild acromioclavicular joint arthritis, status post 
bilateral Magnuson capsulorrhaphy, status post bilateral shoulder 
dislocation, residual pain with significant conversion symptoms, 
left recurrent dislocation, and right subluxation.  The examiner 
stated that subluxation (slippage) was not dislocation.    

A January 2006 MRI of the right shoulder revealed post-operative 
changes of the right shoulder superolateral with contour 
irregularity of the humeral head, tendinopathy of the 
supraspinatus and infraspinatus tendons, small area of irregular 
signal intensity in the superior labrum, and mild degenerative 
changes of the acromioclavicular joint and small effusion 
demonstrated in the bursa.  A January 2006 MRI of the left 
shoulder indicated mild tendinopathy of the supraspinatus and 
infraspinatus tendons, small area of fraying along the 
undersurface of the supraspinatus, and subcortical cystic changes 
and some irregular contour changes along the anterior superior 
lateral aspect of the humeral head with a small metallic artifact 
likely related to the Veteran's previous trauma and surgery.  
There was also a focal area of degenerative change, thinning of 
the cartilage, and possible degenerative tears at the labrum.   

X-rays of the bilateral shoulders in January 2006 showed mild 
irregularity along the superolateral contours of the humeral 
heads.  There was mild cortical thickening and irregularity along 
the lateral surgical neck of the left humerus.  

On VA examination in June 2007 with subsequent addendum in August 
2007, the examiner was asked to clarify the condition of the 
Veteran's bilateral shoulder disability.  The examiner found that 
objective testing did not show any ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula.  She stated that there was 
subjective recurrent dislocation on the left with subjective 
right subluxation (intra-articular slipping).  The examiner noted 
that the June 2003 MRI of the shoulders indicated some mild 
inflammation of the supraspinatus tendon, normal rotator cuff 
without a tear, and mild degenerative change of the 
acromioclavicular joints.  X-rays of the shoulders showed old 
Hill-Sachs deformities of the bilateral humerus.  The examiner 
concluded that there was not any data to support chronic, 
recurrent dislocations at the time.  She stated that the 
Veteran's refusal to perform motion testing on January 1997, 
April 1997, and April 1999 examinations supported the finding of 
guarding movement only at the shoulder level and not of all arm 
movements.  She found that the Veteran's guarding with range of 
motion was more likely than not a psychosocial complication 
rather than a mechanical impediment.  

At a December 2008 VA examination, the Veteran denied any 
physician prescribed bed rest or incapacitation in the last 12 
months.  Regarding his right shoulder, the Veteran reported 
chronic pain and continued subluxations but no frank 
dislocations.  He stated that he experienced constant pain in the 
upper trapezius muscles, neck, back, spine, and right shoulder.  
He complained that his right shoulder would sublux while he was 
sleeping.  With respect to his left shoulder, the Veteran 
reported chronic pain and recurrent dislocations.  He stated that 
his left shoulder was in worse condition than his right shoulder 
and that nothing relieved his left shoulder pain, including 
medication.  He maintained that dislocation and subluxation 
flare-ups were aggravated by sleeping or relaxing the left 
shoulder.  He also complained of atrophy of the left upper 
extremity.  The examiner noted similar complaints of atrophy 
without supporting objective evidence in the medical record since 
1974.  

Examination revealed that the Veteran carried his briefcase under 
his right arm and was observed to have free fluid movements of 
the upper extremities.  However, it was noted that the Veteran 
was very careful not to forward flex or abduct beyond 90 degrees.  
There was no evidence of gross muscle atrophy of the upper 
extremities, tenderness to palpation, edema, effusion, erythema, 
or warmth.  There was minimal sulcus sign of the right shoulder 
and positive sulcus sign of the left shoulder.  With regards to 
both shoulders, the Veteran could reach across the chest to the 
opposite shoulder and internally rotate to 90 degrees reaching 
the approximate level of L1 or L2.  He did not perform internal 
rotation in 90 degrees of abduction but had 60 degrees external 
rotation.  The Veteran had 90 degrees flexion and abduction 
bilaterally with significant accessory muscle contractures, 
hyperventilation, body twitching and jumping, and complaints of 
unappreciable spasms in the low back.  There was no discomfort or 
difficulty with range of motion testing, but passive testing of 
both shoulders was met with significant resistance.  Additional 
limitations due to flare-ups could not be determined without 
resorting to mere speculation.  The Veteran demonstrated what he 
considered to be slipping of the right shoulder, but there was no 
appreciable laxity, subluxation, or dislocation.  The Veteran had 
normal strength in the upper extremities, and there were no 
sensory or motor deficits.  X-rays of the bilateral shoulders 
indicated no acute fracture, dislocation, or soft tissue 
calcification.  There were bilateral notches in the 
posterolateral humeral head compatible with Hill-Sachs lesion, 
sequelae of past shoulder dislocations, and a small degenerative 
subcortical cyst of the left humeral head.  

The examiner diagnosed the Veteran with status post bilateral 
Magnuson capsulorrhaphy for recurrent anterior dislocations.  She 
found that the Veteran's subjective complaints and/or clinical 
responses did not appear to be adequately explained by the 
available objective evidence.  She opined that the range of 
motion, strength, and sensory testing might be inaccurate due to 
potent psychosocial overlays or suboptimal effort, particularly 
since the Veteran had untreated delusional disorder and paranoid 
tendencies.  She could not give the degree that these factors 
might have impacted the clinical observations without resorting 
to mere speculation.           

The Veteran testified before the Board at a central office 
hearing in January 2001 and at a travel board hearing in April 
2008.  Testimony revealed, in pertinent part, that the Veteran 
could raise his left arm to shoulder level from the front and 
that he could raise it a little more than halfway from the side.  
He testified that his whole left hand and arm locked up.  He 
reported that any time his left shoulder came loose, he had to be 
taken to the hospital by an ambulance in order to get his 
shoulder reset.  He stated that his right shoulder slipped and 
jumped out of place if he moved.  He testified that his right 
shoulder popped more than twice a day.  He asserted that he had 
chronic Hill-Sachs deformity in both his shoulders and that he 
had chronic instability of the shoulders.  He reported that his 
orthopedic surgeons had informed him that he was not a candidate 
for surgery because surgery would not help him.  He stated that 
his left shoulder was in worse condition than his right shoulder.  
He testified that he had dislocated his shoulders about 3 to 4 
times in the past year.    




Right Shoulder Disability 

Diagnostic Code 5202 provides for a 20 percent rating for the 
major arm if there are infrequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of movement 
only at the shoulder level, or if there is malunion of the 
humeral head with moderate deformity.  A 30 percent rating is 
warranted for the major arm if there are frequent recurrent 
episodes of dislocation of the scapulohumeral joint with guarding 
of all arm movements, or if there is malunion of the humeral head 
with marked deformity.  A 50 percent rating is warranted for the 
major arm if there is fibrous union of the humerus.  A 60 percent 
rating is warranted for the major arm for nonunion of the 
humerus, or false flail joint.  A maximum 80 percent rating is 
warranted for the major arm for loss of head of humerus, or flail 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  

The evidence does not show fibrous union, false flail joint, or 
flail shoulder.  Specifically, the June 2007 VA examination found 
no evidence of any impairment of the humerus.  As for the 
Veteran's humeral head, the evidence does not show marked 
deformity.  Rather, the Veteran's Hill-Sachs deformity in the 
right shoulder has been consistently noted to be mild and lesser 
than the deformity in his left shoulder.  An April 1997 x-ray of 
the right shoulder indicated only minor sclerosis and cystic 
areas in the humeral head.  A June 2003 MRI of the right shoulder 
revealed mild diffuse tendinosis of the supraspinatus tendons, 
mild degenerative changes of the acromioclavicular joint of the 
right shoulder, mild laterally downward sloping acromial process 
in the right shoulder, and irregularity of the greater tuberosity 
of the right shoulder.  An x-ray of the right shoulder in January 
2006 showed mild irregularity along the superolateral contours of 
the humeral head.  

With respect to whether the Veteran has experienced frequent 
recurrent episodes of dislocation of the scapulohumeral joint 
with guarding of all arm movements, the Board finds that he has 
not.  Even if, assuming arguendo, the Veteran's right shoulder 
disability is productive of frequent recurrent episodes of 
dislocation, the evidence does not show guarding of all arm 
movements.  Although the Veteran has refused to perform range of 
motion at various examinations because he was afraid that his 
shoulder would dislocate, the June 2007 VA examiner specifically 
opined that the Veteran's refusal to perform motion testing on 
January 1997, April 1997, and April 1999 examinations supported 
the finding of guarding movement only at the shoulder level and 
not of all arm movements.  She found that the Veteran's guarding 
with range of motion was more likely than not a psychosocial 
complication rather than a mechanical impediment.  Similarly, an 
April 1997 VA examiner found that when the Veteran's attention 
was distracted, there was more movement in his shoulders than he 
allowed others to understand, which was suspect of a 
psychological overlay to the whole problem.  Additionally, in an 
April 1997 private medical report, although the Veteran refused 
any passive forward elevation, the physician noted that he was 
able to elevate his arms to above the level of the shoulder at 
approximately 140 degrees when in a supine position.  Finally, a 
December 2008 VA examiner found that the Veteran's subjective 
complaints and/or clinical responses did not appear to be 
adequately explained by the available objective evidence and that 
the range of motion, strength, and sensory testing might be 
inaccurate due to potent psychosocial overlays or suboptimal 
effort.  Because several physicians have found that the Veteran's 
guarding of arm movements was due to a psychosocial overlay 
rather than actual physical impairment, and a June 2007 VA 
examiner specifically found that the Veteran had guarding 
movement only at the shoulder level, the evidence shows that the 
Veteran's right shoulder is not productive of frequent recurrent 
episodes of dislocation of the scapulohumeral joint with guarding 
of all arm movements.  Therefore, a rating in excess of 20 
percent under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5203 provides for a maximum 20 percent rating for 
impairment of the clavicle or scapula when there is nonunion with 
loose movement or dislocation.  The disability may also be rated 
on impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2010).  The maximum rating for 
impairment of the clavicle or scapula is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Therefore, because the Veteran's 
right shoulder disability has already been awarded the maximum 
rating under Diagnostic Code 5203, he is not entitled to a rating 
higher than 20 percent under the diagnostic code pertaining to 
impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the 
clavicle or scapula may be rated on impairment of function of the 
contiguous joint.  Therefore, the regulatory criteria in 
Diagnostic Code 5201, the diagnostic code for limitation of 
motion of the arm, are applicable.  Under Diagnostic Code 5201, a 
20 percent rating is warranted where motion of the major arm is 
limited at shoulder level.  A 30 percent rating is warranted 
where motion of the major arm is limited to midway between the 
side and shoulder level.  A maximum 40 percent rating is 
warranted where motion of the major arm is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

The medical evidence of record does not reflect that motion of 
the Veteran's right arm is limited to midway between the side and 
shoulder level.  Range of motion testing in an April 1997 private 
medical report showed 90 degrees active flexion and elevation of 
the right arm to above the level of the shoulder at approximately 
140 degrees when in a supine position.  Range of motion testing 
in an April 1997 VA examination revealed 45 degrees extension and 
a little less than 90 degrees flexion and abduction, at which 
point the Veteran held the elbows in about 80 degrees of flexion, 
and the muscles of the upper arm and shoulder began voluntary 
spasmodic twitching.  Range of motion testing in April 1999 
showed that the Veteran could raise his arm above 90 degrees 
protectedly.  Range of motion testing in September 2002 indicated 
90 degrees flexion, 50 degrees extension, 90 degrees abduction, 
and 30 degrees adduction.  At 0 degrees, there was 60 degrees 
external and internal rotation.  At 90 degrees, there was 80 
degrees external rotation and 60 degrees internal rotation.  
Range of motion testing in August 2005 showed 90 degrees flexion 
and abduction and 45 degrees internal and external rotation.  The 
Veteran complained of severe pain throughout movement with 
ratcheting of the arms and extreme difficulty.  Repetition of 
motion was unable to be performed due to the Veteran's pain 
complaints and general fatigue.  Range of motion testing in 
December 2008 revealed that the Veteran could reach across the 
chest to the opposite shoulder and internally rotate to 90 
degrees reaching the approximate level of L1 or L2.  He did not 
perform internal rotation in 90 degrees of abduction but had 60 
degrees external rotation.  The Veteran had 90 degrees flexion 
and abduction with significant accessory muscle contractures, 
hyperventilation, body twitching and jumping, and complaints of 
unappreciable spasms in the low back.    

For VA compensation purposes, normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction is from zero 
to 180 degrees, and normal internal and external rotation is from 
zero to 90 degrees.  Forward flexion and abduction to 90 degrees 
amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2010).  
Even taking into account the dictates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the physical findings do not show that the 
Veteran's forward flexion and abduction were limited to midway 
between side and shoulder level.  In fact, the Veteran's forward 
flexion and abduction were found to be at shoulder level or 
higher at an April 1997 private medical session and at VA 
examinations in April 1999, September 2002, August 2005, and 
December 2008.  At his April 1997 VA examination, the Veteran had 
a little less than 90 degrees flexion and abduction, but the 
evidence does not show that his flexion and abduction were 
limited to midway between the side and shoulder level.  Indeed, 
the April 1997 examiner had found that when the Veteran's 
attention was distracted, there was more movement in his 
shoulders than he allowed others to understand.  Thus, because 
the preponderance of the evidence most nearly approximates a 20 
percent disability rating under Diagnostic Code 5201, an 
increased rating is not warranted under that diagnostic code.    
     
Regarding any neurological manifestations of the Veteran's right 
shoulder disability, the Veteran asserted at an April 1997 VA 
examination that his right shoulder pains radiated into his chest 
and sometimes down into the right thigh and leg.  He reported 
that he sometimes had chest pain from the shoulder pain that 
lasted as long as 4 days.  However, at a December 2008 VA 
examination, the Veteran was found to have normal strength in the 
upper extremities, and there were no sensory or motor deficits.  
There was also no evidence of any muscle atrophy.  While the 
Veteran has complained of neurological abnormalities related to 
his right shoulder disability, including radiating pain, the 
objective medical evidence does not support a conclusion that the 
Veteran has significant radiculopathy or any other neurological 
symptoms amounting to any incomplete paralysis of any nerves.  
Thus, the evidence does not support any additional rating for 
neurological impairment.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's right shoulder disability did not warrant a rating in 
excess of 20 percent disabling for the entire period under 
consideration.  The Board finds that the Veteran is not entitled 
to a separate neurological rating for his right shoulder 
disability, as there is no objective evidence of any neurological 
manifestations.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Left Shoulder Disability

Diagnostic Code 5202 provides for a 20 percent rating for the 
minor arm if there are infrequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of movement 
only at the shoulder level, frequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of all arm 
movements, or malunion of the humeral head with moderate or 
marked deformity.  A 40 percent rating is warranted for the minor 
arm if there is fibrous union of the humerus.  A 50 percent 
rating is warranted for the minor arm for nonunion of the 
humerus, or false flail joint.  A maximum 70 percent rating is 
warranted for the minor arm for loss of head of humerus, or flail 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  

The evidence does not show fibrous union, false flail joint, or 
flail shoulder.  Specifically, the June 2007 VA examination found 
no evidence of any impairment of the humerus.  Therefore, a 
rating in excess of 20 percent under Diagnostic Code 5202 is not 
warranted.  

Diagnostic Code 5203 provides for a maximum 20 percent rating for 
impairment of the clavicle or scapula when there is nonunion with 
loose movement or dislocation.  The disability may also be rated 
on impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2010).  The maximum rating for 
impairment of the clavicle or scapula is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Therefore, because the Veteran's 
left shoulder disability has already been awarded the maximum 
rating under Diagnostic Code 5203, he is not entitled to a rating 
higher than 20 percent under the diagnostic code pertaining to 
impairment of the clavicle or scapula.  

However, Diagnostic Code 5203 provides that impairment of the 
clavicle or scapula may be rated on impairment of function of the 
contiguous joint.  Therefore, the regulatory criteria in 
Diagnostic Code 5201, the diagnostic code for limitation of 
motion of the arm, are applicable.  Under Diagnostic Code 5201, a 
20 percent rating is warranted where motion of the minor arm is 
limited at shoulder level or midway between the side and shoulder 
level.  A maximum 30 percent rating is warranted where motion of 
the minor arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2010).

The medical evidence of record does not reflect that motion of 
the Veteran's left arm is limited to 25 degrees from the side.  
Range of motion testing in an April 1997 private medical report 
showed 90 degrees active flexion and elevation of the left arm to 
above the level of the shoulder at approximately 140 degrees when 
in a supine position.  Range of motion testing in an April 1997 
VA examination revealed 45 degrees extension and a little less 
than 90 degrees flexion and abduction, at which point the Veteran 
held the elbows in about 80 degrees of flexion, and the muscles 
of the upper arm and shoulder began voluntary spasmodic 
twitching.  Range of motion testing in April 1999 showed that the 
Veteran refused to raise his left arm over 50 degrees from the 
side of his body.  Range of motion testing in September 2002 
indicated 90 degrees flexion, 30 degrees extension, 65 degrees 
abduction, and 30 degrees adduction.  At 0 degrees, there was 50 
degrees external rotation and 75 degrees internal rotation.  At 
90 degrees, there was 55 degrees external rotation and 60 degrees 
internal rotation.  Range of motion testing in August 2005 showed 
90 degrees flexion and abduction and 45 degrees internal and 
external rotation.  The Veteran complained of severe pain 
throughout movement with ratcheting of the arms and extreme 
difficulty.  Repetition of motion was unable to be performed due 
to the Veteran's pain complaints and general fatigue.  Range of 
motion testing in December 2008 revealed that the Veteran could 
reach across the chest to the opposite shoulder and internally 
rotate to 90 degrees reaching the approximate level of L1 or L2.  
He did not perform internal rotation in 90 degrees of abduction 
but had 60 degrees external rotation.  The Veteran had 90 degrees 
flexion and abduction with significant accessory muscle 
contractures, hyperventilation, body twitching and jumping, and 
complaints of unappreciable spasms in the low back.        

For VA compensation purposes, normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction is from zero 
to 180 degrees, and normal internal and external rotation is from 
zero to 90 degrees.  Forward flexion and abduction to 90 degrees 
amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2010).  
Even taking into account the dictates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the physical findings do not show that the 
Veteran's forward flexion and abduction were limited to 25 
degrees from the side.  In fact, with the exception of an April 
1999 examination where the Veteran refused to raise his left arm 
over 50 degrees from the side of his body, forward flexion and 
abduction were all found to be around shoulder level.  At the 
most recent VA examination in December 2008, the Veteran was 
limited to 90 degrees flexion and abduction, which was not 25 
degrees from the side.  Thus, because the evidence most nearly 
approximates a 20 percent disability rating under Diagnostic Code 
5201, an increased rating is not warranted under that diagnostic 
code.    
     
Regarding any neurological manifestations of the Veteran's left 
shoulder disability, the Veteran asserted at an August 2005 VA 
examination that his left shoulder pain radiated down the entire 
left side of the body and extremities.  He also stated that he 
had numbness in the entire left arm.  The Veteran also reported 
atrophy of the left upper extremity on VA examination in December 
2008.  However, at the December 2008 VA examination, the Veteran 
was found to have normal strength in the upper extremities, and 
there were no sensory or motor deficits.  There was also no 
evidence of any muscle atrophy.  The examiner noted similar 
complaints of atrophy without supporting objective evidence in 
the medical record since 1974.  While the Veteran has complained 
of neurological abnormalities related to his left shoulder 
disability, including radiating pain, numbness, and muscle 
atrophy, the objective medical evidence does not support a 
conclusion that the Veteran has significant radiculopathy or any 
other neurological symptoms amounting to any incomplete paralysis 
of any nerves.  Thus, the evidence does not support any 
additional rating for neurological impairment.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left shoulder disability did not warrant a rating in 
excess of 20 percent disabling for the entire period under 
consideration.  The Board finds that the Veteran is not entitled 
to a separate neurological rating for his left shoulder 
disability, as there is no objective evidence of any neurological 
manifestations.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

A rating in excess of 20 percent for a right shoulder disability 
is denied.  

A rating in excess of 20 percent for a left shoulder disability 
is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to a TDIU.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record shows that in an August 2005 private medical report, 
the physician stated that the Veteran had bilateral shoulder 
instability as well as palpable spasms with acute reactive muscle 
rigidity throughout the neck, shoulder, and low back regions, and 
that due to the Veteran's orthopedic conditions, he was totally 
disabled and unable to be gainfully employed.  A TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been raised 
by the record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 20 percent rating 
for a right shoulder disability; a 20 percent rating for a left 
shoulder disability; a 20 percent rating for bilateral hearing 
loss; and a 10 percent rating for tinnitus.  The combined 
disability rating is 60 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2010).  The Veteran does not currently 
meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) 
(2010).  However, as a result of a separate Board decision, 
service connection has been granted for headaches.  The Board 
finds that remand is necessary in order to have the RO assign a 
disability rating and effective date for the Veteran's 
service-connected headaches.   

Additionally, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  Rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone, including 
his recently service-connected headaches, on his ability to 
obtain and retain employment.  Therefore, the prudent and 
thorough course of action is to afford the Veteran an examination 
to ascertain the impact of his service-connected disabilities on 
his unemployability.  In light of the fact that the Veteran does 
not currently meet the minimum schedular criteria for a TDIU 
rating, referral of this case to the Director of the Compensation 
and Pension Service for extra-schedular consideration should be 
considered if the Veteran is found to be unemployable by reason 
of his service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's separate decision 
granting service connection for headaches 
and assign an effective date and a 
disability rating for headaches.  

2.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on his 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(right shoulder disability, left shoulder 
disability, bilateral hearing loss, 
tinnitus, headaches) without consideration 
of his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided. 

3.  Then, readjudicate the claim, taking 
such additional development action as is 
deemed proper, including the conduct of 
any appropriate VA examinations, and 
consideration of submission of the claim 
to the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for extra-schedular consideration, 
if appropriate.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




			
	JOAQUIN AGUAYO-PERELES	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
	                                              MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


